Exhibit 10.29

JOINDER AGREEMENT AND SIXTH AMENDMENT TO

THIRD AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

This Sixth Amendment to Third Amended and Restated Loan and Security Agreement
(the “Amendment”) is entered into as of December 29, 2005, by and between
COMERICA BANK, successor by merger with COMERICA BANK – CALIFORNIA (“Bank”) and
INPHONIC, INC. (“InPhonic”), SIMIPC ACQUISITION CORP. (“SimIpc”), STAR NUMBER,
INC. (“Star”), MOBILE TECHNOLOGY SERVICES, LLC (“Mobile”) and CAIS ACQUISITION
II, LLC (“CAIS” and collectively with InPhonic, SimIpc, Star and Mobile, the
“Borrowers” and each individually, a “Borrower”).

RECITALS

Borrowers and Bank are parties to that certain Third Amended and Restated Loan
and Security Agreement dated as of August 7, 2003 (as amended from time to time,
including without limitation by that certain Waiver to Third Amended and
Restated Loan and Security Agreement dated November 17, 2003, that certain
letter from Bank to Borrowers dated March 18, 2004, that certain waiver letter
from Bank to Borrowers dated May 31, 2004, that certain Joinder Agreement and
First Amendment to Third Amended and Restated Loan and Security Agreement dated
June 2, 2004, that certain Release Letter dated July 30, 2004 (the “Joinder
Agreement”), that certain Second Amendment to Third Amended and Restated Loan
and Security Agreement dated August 2, 2004, that certain waiver letter from
Bank to Borrowers dated May 5, 2005, that certain Third Amendment to Third
Amended and Restated Loan and Security Agreement dated July 27, 2005, that
certain Consent and Fourth Amendment to Third Amended and Restated Loan and
Security Agreement dated August 16, 2005, and that certain Fifth Amendment to
Third Amended and Restated Loan and Security Agreement dated September 30, 2005,
together with any related agreements, the “Agreement”). Hereinafter, all
indebtedness owing by Borrowers to Bank shall be referred to as the
“Indebtedness.” The parties desire to amend the Agreement in accordance with the
terms of this Amendment.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

AGREEMENT

 

I. Incorporation by Reference. The Recitals and the documents referred to
therein are incorporated herein by this reference. Except as otherwise noted,
the terms not defined herein shall have the meaning set forth in the Agreement.

 

II. Amendment to the Agreement. Subject to the satisfaction of the conditions
precedent as set forth in Article V hereof, the Agreement is hereby amended as
set forth below.

 

  A. The following defined terms set forth in Exhibit A (Definitions) to the
Agreement are hereby added, amended or restated as follows:

“‘Adjusted EBITDA’ means, for the applicable period, Borrowers’ consolidated net
income plus Borrowers’ consolidated depreciation, amortization, interest, taxes,
non-cash stock compensation expense, and other one-time items approved by Bank
on a case-by-case basis.”



--------------------------------------------------------------------------------

“‘Borrowing Base’ means an amount equal to forty five percent (45%) of Eligible
Accounts, and fifty percent (50%) of Eligible Inventory (provided, that Advances
based upon Eligible Inventory shall not exceed Fifteen Million Dollars
($15,000,000)), all as determined by Bank with reference to the most recent
Borrowing Base Certificate delivered by Borrowers.”

“‘Eligible Accounts’ means those Accounts that arise in the ordinary course of
Borrowers’ business that comply with all of Borrowers’ representations and
warranties to Bank set forth in Section 5.3; provided, that Bank may change the
standards of eligibility by giving Borrowers 30 days prior written notice.
Unless otherwise agreed to by Bank, Eligible Accounts shall not include the
following:

(a) Accounts that the account debtor has failed to pay in full within 90 days of
invoice date;

(b) Credit balances over 90 days;

(c) Accounts with respect to an account debtor, 25% of whose Accounts the
account debtor has failed to pay within 90 days of invoice date;

(d) Accounts with respect to an account debtor, including Subsidiaries and
Affiliates, whose total obligations to Borrowers exceed twenty five percent
(25%) of all Accounts (the “Concentration Limit”), to the extent such
obligations exceed the aforementioned percentage, except as approved in writing
by Bank; provided however that the Concentration Limit for Accounts where
Cingular is the account debtor shall be forty five percent (45%);

(e) Accounts with respect to which the account debtor does not have its
principal place of business in the United States, except for Eligible Foreign
Accounts;

(f) Accounts with respect to which the account debtor is the United States or
any department, agency, or instrumentality of the United States, except for
Accounts of the United States if the payee has assigned its payment rights to
Bank and the assignment has been acknowledged under the Assignment of Claims Act
of 1940 (31 U.S.C. 3727);

(g) Accounts with respect to which Borrower is liable to the account debtor for
goods sold or services rendered by the account debtor to Borrower, but only to
the extent of any amounts owing to the account debtor against amounts owed to
Borrower;

(h) Accounts with respect to which goods are placed on consignment, guaranteed
sale, sale or return, sale on approval, bill and hold, demo or promotional, or
other terms by reason of which the payment by the account debtor may be
conditional;

(i) Accounts with respect to which the account debtor is an officer, employee,
agent or Affiliate of Borrower;

(j) Accounts that have not yet been billed to the account debtor or that relate
to deposits (such as good faith deposits) or other property of the account
debtor held by Borrower for the performance of services or delivery of goods
which Borrower has not yet performed or delivered;



--------------------------------------------------------------------------------

(k) Accounts with respect to which the account debtor disputes liability or
makes any claim with respect thereto as to which Bank believes, in its sole
discretion, that there may be a basis for dispute (but only to the extent of the
amount subject to such dispute or claim), or is subject to any Insolvency
Proceeding, or becomes insolvent, or goes out of business;

(l) Accounts the collection of which Bank reasonably determines after inquiry
and consultation with Borrower to be doubtful; and

(m) Retentions and hold-backs.”

“‘Insolvency Proceeding’ means any proceeding commenced by or against any Person
or entity under any provision of the United States Bankruptcy Code, as amended,
or under any other bankruptcy or insolvency law, including assignments for the
benefit of creditors, formal or informal moratoria, compositions, extension
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.”

 

  B. The reference to “$5,000,000” set forth in the definition of “Current
Assets” set forth in Exhibit A to the Agreement (Definitions) is hereby deleted
and replaced with “$10,000,000.”

 

  C. The first and third sentences of the definition of “Eligible Inventory” set
forth in Exhibit A to the Agreement (Definitions) are hereby amended and
restated to read in its entirety as follows:

“‘Eligible Inventory’ means Inventory held at Borrowers’ facility located in
Largo, Maryland consisting of cell phones and other handheld cell phone devices
aged 120 days or fewer, that complies with all of Borrowers’ representations and
warranties to Bank set forth in Section 5.3.”

“Notwithstanding anything to the contrary contained herein, ‘Eligible Inventory’
shall not include (a) Inventory from T-Mobile or its Affiliates for so long as
any security interest, lien or other encumbrance of the assets of Borrowers in
favor of T-Mobile or its Affiliates remain in effect, and (b) Inventory
associated with Star’s Liberty Wireless business unit.”

 

  D. The reference to “$500,000” set forth in subsection (c) of the definition
of “Permitted Liens” set forth in Exhibit A (Definitions) to the Agreement is
hereby deleted and replaced with “$2,000,000.”

 

  E. Section 6.2(a)(7) of the Agreement is amended and restated to read in its
entirety as follows:

“(7) within 30 days after the last day of each month, Borrowers shall deliver to
Bank a Borrowing Base Certificate signed by a Responsible Officer in
substantially the form of Exhibit F hereto, together with aged listing of
accounts receivable and account payable and inventory reports.”



--------------------------------------------------------------------------------

  F. Section 6.7(a) of the Agreement is hereby amended and restated in its
entirety to read as follows:

“(a) Minimum Adjusted EBITDA. Adjusted EBITDA for the specified period on a
quarterly basis of not less than the following amounts for the quarter ending as
of the dates below:

 

Quarter Ending

  

Amount

December 31, 2005

   (a) ($2,000,000) if the intangible assets used by Star’s Liberty Wireless
business unit have been sold pursuant to the terms of the Asset Purchase
Agreement dated December 29, 2005 between Star and TelePlus Wireless, Corp. (the
“Sale”); or    (b) $2,000,000 if the Sale has not been consummated

March 31, 2006

   $1,000,000

June 30, 2006

   $2,000,000

September 30, 2006

   $3,000,000

December 31, 2006

   $4,000,000”

 

  G. Section 11 of the Agreement is hereby amended and restated to read in its
entirety as follows:

“11. CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER; REFERENCE PROVISION.

11.1 This Agreement shall be governed by, and construed in accordance with, the
internal laws of the State of California, without regard to principles of
conflicts of law. Each of the Borrowers and Bank hereby submits to the exclusive
jurisdiction of the state and Federal courts located in the County of Santa
Clara, California. THE UNDERSIGNED ACKNOWLEDGE THAT THE RIGHT TO TRIAL BY JURY
IS A CONSTITUTIONAL ONE, BUT THAT IT MAY BE WAIVED UNDER CERTAIN CIRCUMSTANCES.
TO THE EXTENT PERMITTED BY LAW, EACH PARTY, AFTER CONSULTING (OR HAVING HAD THE
OPPORTUNITY TO CONSULT) WITH COUNSEL OF ITS, HIS OR HER CHOICE, KNOWINGLY AND
VOLUNTARILY, AND FOR THE MUTUAL BENEFIT OF ALL PARTIES, WAIVES ANY RIGHT TO
TRIAL BY JURY IN THE EVENT OF LITIGATION ARISING OUT OF OR RELATED TO THIS
AGREEMENT OR ANY OTHER DOCUMENT, INSTRUMENT OR AGREEMENT BETWEEN THE UNDERSIGNED
PARTIES.



--------------------------------------------------------------------------------

11.2 Judicial Reference Provision. In the event the jury trial waiver set forth
above is not enforceable, the parties elect to proceed under this Judicial
Reference Provision.

11.3 With the exception of the items specified in Section 11.4, below, any
controversy, dispute or claim (each, a “Claim”) between the parties arising out
of or relating to this Agreement or any other document, instrument or agreement
between the undersigned parties (collectively in this Section, the “Comerica
Documents”), will be resolved by a reference proceeding in California in
accordance with the provisions of Sections 638 et seq. of the California Code of
Civil Procedure (“CCP”), or their successor sections, which shall constitute the
exclusive remedy for the resolution of any Claim, including whether the Claim is
subject to the reference proceeding. Except as otherwise provided in the
Comerica Documents, venue for the reference proceeding will be in the state or
federal court in the county or district where the real property involved in the
action, if any, is located or in the state or federal court in the county or
district where venue is otherwise appropriate under applicable law (the
“Court”).

11.4 The matters that shall not be subject to a reference are the following:
(i) nonjudicial foreclosure of any security interests in real or personal
property, (ii) exercise of self-help remedies (including, without limitation,
set-off), (iii) appointment of a receiver and (iv) temporary, provisional or
ancillary remedies (including, without limitation, writs of attachment, writs of
possession, temporary restraining orders or preliminary injunctions). This
reference provision does not limit the right of any party to exercise or oppose
any of the rights and remedies described in clauses (i) and (ii) or to seek or
oppose from a court of competent jurisdiction any of the items described in
clauses (iii) and (iv). The exercise of, or opposition to, any of those items
does not waive the right of any party to a reference pursuant to this reference
provision as provided herein.

11.5 The referee shall be a retired judge or justice selected by mutual written
agreement of the parties. If the parties do not agree within ten (10) days of a
written request to do so by any party, then, upon request of any party, the
referee shall be selected by the Presiding Judge of the Court (or his or her
representative). A request for appointment of a referee may be heard on an ex
parte or expedited basis, and the parties agree that irreparable harm would
result if ex parte relief is not granted. Pursuant to CCP § 170.6, each party
shall have one peremptory challenge to the referee selected by the Presiding
Judge of the Court (or his or her representative).

11.6 The parties agree that time is of the essence in conducting the reference
proceedings. Accordingly, the referee shall be requested, subject to change in
the time periods specified herein for good cause shown, to (i) set the matter
for a status and trial-setting conference within fifteen (15) days after the
date of selection of the referee, (ii) if practicable, try all issues of law or
fact within one hundred twenty (120) days after the date of the conference and
(iii) report a statement of decision within twenty (20) days after the matter
has been submitted for decision.

11.7 The referee will have power to expand or limit the amount and duration of
discovery. The referee may set or extend discovery deadlines or cutoffs for good
cause, including a party’s failure to provide requested discovery for any reason
whatsoever. Unless otherwise ordered based upon good cause shown, no party shall
be entitled to



--------------------------------------------------------------------------------

“priority” in conducting discovery, depositions may be taken by either party
upon seven (7) days written notice, and all other discovery shall be responded
to within fifteen (15) days after service. All disputes relating to discovery
which cannot be resolved by the parties shall be submitted to the referee whose
decision shall be final and binding.

11.8 Except as expressly set forth herein, the referee shall determine the
manner in which the reference proceeding is conducted including the time and
place of hearings, the order of presentation of evidence, and all other
questions that arise with respect to the course of the reference proceeding. All
proceedings and hearings conducted before the referee, except for trial, shall
be conducted without a court reporter, except that when any party so requests, a
court reporter will be used at any hearing conducted before the referee, and the
referee will be provided a courtesy copy of the transcript. The party making
such a request shall have the obligation to arrange for and pay the court
reporter. Subject to the referee’s power to award costs to the prevailing party,
the parties will equally share the cost of the referee and the court reporter at
trial.

11.9 The referee shall be required to determine all issues in accordance with
existing case law and the statutory laws of the State of California. The rules
of evidence applicable to proceedings at law in the State of California will be
applicable to the reference proceeding. The referee shall be empowered to enter
equitable as well as legal relief, enter equitable orders that will be binding
on the parties and rule on any motion which would be authorized in a court
proceeding, including without limitation motions for summary judgment or summary
adjudication. The referee shall issue a decision at the close of the reference
proceeding which disposes of all claims of the parties that are the subject of
the reference. Pursuant to CCP § 644, such decision shall be entered by the
Court as a judgment or an order in the same manner as if the action had been
tried by the Court and any such decision will be final, binding and conclusive.
The parties reserve the right to appeal from the final judgment or order or from
any appealable decision or order entered by the referee. The parties reserve the
right to findings of fact, conclusions of laws, a written statement of decision,
and the right to move for a new trial or a different judgment, which new trial,
if granted, is also to be a reference proceeding under this provision.

11.10 If the enabling legislation which provides for appointment of a referee is
repealed (and no successor statute is enacted), any dispute between the parties
that would otherwise be determined by reference procedure will be resolved and
determined by arbitration. The arbitration will be conducted by a retired judge
or justice, in accordance with the California Arbitration Act §1280 through
§1294.2 of the CCP as amended from time to time. The limitations with respect to
discovery set forth above shall apply to any such arbitration proceeding.

11.11 THE PARTIES RECOGNIZE AND AGREE THAT ALL CONTROVERSIES, DISPUTES AND
CLAIMS RESOLVED UNDER THIS REFERENCE PROVISION WILL BE DECIDED BY A REFEREE AND
NOT BY A JURY. AFTER CONSULTING (OR HAVING HAD THE OPPORTUNITY TO CONSULT) WITH
COUNSEL OF ITS, HIS OR HER OWN CHOICE, EACH PARTY KNOWINGLY AND VOLUNTARILY, AND
FOR THE MUTUAL BENEFIT OF ALL PARTIES, AGREES THAT THIS REFERENCE PROVISION WILL
APPLY TO ANY CONTROVERSY, DISPUTE OR CLAIM BETWEEN OR AMONG THEM ARISING OUT OF
OR IN ANY WAY RELATED TO, THIS AGREEMENT OR THE OTHER COMERICA DOCUMENTS.”



--------------------------------------------------------------------------------

  H. A new Section 15 is hereby added to the Agreement to read in its entirety
as follows:

“15. CO-BORROWERS.

15.1 Co-Borrowers. Borrowers are jointly and severally liable for the
Obligations and Bank may proceed against one Borrower to enforce the Obligations
without waiving its right to proceed against the other Borrower. This Agreement
and the Loan Documents are a primary and original obligation of each Borrower
and shall remain in effect notwithstanding future changes in conditions,
including any change of law or any invalidity or irregularity in the creation or
acquisition of any Obligations or in the execution or delivery of any agreement
between Bank and any Borrower. Each Borrower shall be liable for existing and
future Obligations as fully as if all of the Credit Extensions were advanced to
such Borrower. Bank may rely on any certificate or representation made by any
Borrower as made on behalf of, and binding on, all Borrowers, including without
limitation Advance Request Forms, Borrowing Base Certificates and Compliance
Certificates. Borrowers are jointly and severally liable for the Obligations and
Bank may proceed against one or more of the Borrowers to enforce the Obligations
without waiving its right to proceed against any of the other Borrowers. Each
Borrower appoints each other Borrower as its agent with all necessary power and
authority to give and receive notices, certificates or demands for and on behalf
of both Borrowers, to act as disbursing agent for receipt of any Advances on
behalf of each Borrower and to apply to Bank on behalf of each Borrower for
Advances, any waivers and any consents. This authorization cannot be revoked,
and Bank need not inquire as to one Borrower’s authority to act for or on behalf
of another Borrower.

15.2 Subrogation and Similar Rights. Notwithstanding any other provision of this
Agreement or any other Loan Document, each Borrower irrevocably waives, until
all obligations are paid in full and Bank has no further obligation to make
Credit Extensions to Borrower, all rights that it may have at law or in equity
(including, without limitation, any law subrogating the Borrower to the rights
of Bank under the Loan Documents) to seek contribution, indemnification, or any
other form of reimbursement from any other Borrower, or any other Person now or
hereafter primarily or secondarily liable for any of the Obligations, for any
payment made by the Borrower with respect to the Obligations in connection with
the Loan Documents or otherwise and all rights that it might have to benefit
from, or to participate in, any security for the Obligations as a result of any
payment made by the Borrower with respect to the Obligations in connection with
the Loan Documents or otherwise. Any agreement providing for indemnification,
reimbursement or any other arrangement prohibited under this Section shall be
null and void. If any payment is made to a Borrower in contravention of this
Section, such Borrower shall hold such payment in trust for Bank and such
payment shall be promptly delivered to Bank for application to the Obligations,
whether matured or unmatured.

15.3 Waivers of Notice. Each Borrower waives, to the extent permitted by law,
notice of acceptance hereof; notice of the existence, creation or acquisition of
any of the Obligations; notice of an Event of Default except as set forth
herein; notice of the amount of the Obligations outstanding at any time; notice
of any adverse change in the



--------------------------------------------------------------------------------

financial condition of any other Borrower or of any other fact that might
increase the Borrower’s risk; presentment for payment; demand; protest and
notice thereof as to any instrument; and all other notices and demands to which
the Borrower would otherwise be entitled by virtue of being a co-borrower or a
surety. Each Borrower waives any defense arising from any defense of any other
Borrower, or by reason of the cessation from any cause whatsoever of the
liability of any other Borrower. Bank’s failure at any time to require strict
performance by any Borrower of any provision of the Loan Documents shall not
waive, alter or diminish any right of Bank thereafter to demand strict
compliance and performance therewith. Each Borrower also waives any defense
arising from any act or omission of Bank that changes the scope of the
Borrower’s risks hereunder. Each Borrower hereby waives any right to assert
against Bank any defense (legal or equitable), setoff, counterclaim, or claims
that such Borrower individually may now or hereafter have against another
Borrower or any other Person liable to Bank with respect to the Obligations in
any manner or whatsoever.

15.4 Subrogation Defenses. Until all Obligations are paid in full and Bank has
no further obligation to make Credit Extensions to Borrower, each Borrower
hereby waives any defense based on impairment or destruction of its subrogation
or other rights against any other Borrower and waives all benefits which might
otherwise be available to it under California Civil Code Sections 2809, 2810,
2819, 2839, 2845, 2848, 2849, 2850, 2899, and 3433 and California Code of Civil
Procedure Sections 580a, 580b, 580d and 726, as those statutory provisions are
now in effect and hereafter amended, and under any other similar statutes now
and hereafter in effect.

15.5 Right to Settle, Release.

(a) The liability of Borrowers hereunder shall not be diminished by (i) any
agreement, understanding or representation that any of the Obligations is or was
to be guaranteed by another Person or secured by other property, or (ii) any
release or unenforceability, whether partial or total, of rights, if any, which
Bank may now or hereafter have against any other Person, including another
Borrower, or property with respect to any of the Obligations.

(b) Without notice to any Borrower and without affecting the liability of any
Borrower hereunder, Bank may (i) compromise, settle, renew, extend the time for
payment, change the manner or terms of payment, discharge the performance of,
decline to enforce, or release all or any of the Obligations with respect to a
Borrower, (ii) grant other indulgences to a Borrower in respect of the
Obligations, (iii) modify in any manner any documents relating to the
Obligations with respect to a Borrower, (iv) release, surrender or exchange any
deposits or other property securing the Obligations, whether pledged by a
Borrower or any other Person, or (v) compromise, settle, renew, or extend the
time for payment, discharge the performance of, decline to enforce, or release
all or any obligations of any guarantor, endorser or other Person who is now or
may hereafter be liable with respect to any of the Obligations.

15.6 Subordination. All indebtedness of a Borrower now or hereafter arising held
by another Borrower is subordinated to the Obligations and the Borrower holding
the indebtedness shall take all actions reasonably requested by Bank to effect,
to enforce and to give notice of such subordination.”



--------------------------------------------------------------------------------

  I. All references in the Agreement to Bank’s address at 2321 Rosecrans Ave.,
Suite 5000, El Segundo, CA 90245, shall mean and refer to 75 E Trimble Road, San
Jose, CA 95131.

 

  J. Exhibits D and F to the Agreement are hereby replaced with the forms of
Exhibits D and F attached hereto.

 

III. Additional Borrowers. For good and valuable consideration received, and
intending to be legally bound, Mobile and CAIS hereby acknowledge and agree
that, upon the execution and delivery by Mobile and CAIS of this Amendment, they
shall for all purposes be joined to, and become, as of the date of this
Amendment, a Borrower to, and shall assume and incur the obligations of a
Borrower under the Agreement and all other Loan Documents, and do hereby grant
to Bank a continuing security interest in all presently existing and hereafter
acquired or arising Collateral to secure prompt repayment of any and all
Obligations and to secure prompt performance by each Borrower of its covenants
and duties under the Loan Documents.

 

IV. Legal Effect.

 

  A. The Agreement is hereby amended wherever necessary to reflect the changes
described above. Borrower agrees that it has no defenses against the obligations
to pay any amounts under the Indebtedness.

 

  B. Borrower understands and agrees that in modifying the existing
Indebtedness, Bank is relying upon Borrower’s representations, warranties, and
agreements, as set forth in the Agreement. Except as expressly modified pursuant
to this Amendment, the terms of the Agreement remain unchanged, and in full
force and effect. Bank’s agreement to modifications to the existing Indebtedness
pursuant to this Amendment in no way shall obligate Bank to make any future
modifications to the Indebtedness. Nothing in this Amendment shall constitute a
satisfaction of the Indebtedness. It is the intention of Bank and Borrower to
retain as liable parties, all makers and endorsers of Agreement, unless the
party is expressly released by Bank in writing. No maker, endorser, or guarantor
will be released by virtue of this Amendment. The terms of this paragraph apply
not only to this Amendment, but also to all subsequent loan modification
requests.

 

  C. This Amendment may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one
instrument. This is an integrated Amendment and supersedes all prior
negotiations and agreements regarding the subject matter hereof. All
modifications hereto must be in writing and signed by the parties.

 

V. Conditions Precedent. Except as specifically set forth in this Amendment, all
of the terms and conditions of the Agreement remain in full force and effect.
The effectiveness of this Agreement is conditioned upon receipt by Bank of this
Amendment, and any other documents which Bank may require to carry out the terms
hereof, including but not limited to the following:

 

  A. This Amendment, duly executed by Borrowers;

 

  B. Intellectual Property Security Agreements, in form and substance
satisfactory to Bank, duly executed by Mobile and CAIS;



--------------------------------------------------------------------------------

  C. A Certificate of the Secretary of Mobile and CAIS with respect to
incumbency and resolutions authorizing the execution and delivery of this
Amendment;

 

  D. Payment of a nonrefundable amendment fee in the amount of $10,000, which
may be debited from any of Borrowers’ accounts;

 

  E. Payment of all legal fees associated with this Amendment; and

 

  F. Such other documents, and completion of such other matters, as Bank may
reasonably deem necessary or appropriate.

[Signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the first
date above written.

 

INPHONIC, INC.

  STAR NUMBER, INC. By:  

/s/ Lawrence S. Winkler

  By:  

/s/ Lawrence S. Winkler

Title:   Chief Financial Officer   Title:   Chief Financial Officer SIMIPC
ACQUISITION CORP.   MOBILE TECHNOLOGY SERVICES, LLC By:  

/s/ Lawrence S. Winkler

  By:  

/s/ Lawrence S. Winkler

Title:   Chief Financial Officer   Title:   Chief Financial Officer CAIS
ACQUISITION II, LLC   COMERICA BANK By:  

/s/ Lawrence S. Winkler

  By:  

/s/ Beth Kinsey

Title:   Chief Financial Officer   Title:   Senior Vice President